Citation Nr: 1514531	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a scar on the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The Veteran testified at a March 2015 Board videoconference hearing; the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran provided competent and credible testimony identifying the removal of a mole on the back in service with a residual scar.

2.  A scar on the back is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a scar on the back have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Scars are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After reviewing all the evidence of record, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a scar on the back was incurred in service.  

The Veteran reported, in March 2015 videoconference hearing testimony, that he had a mole removed from his back in September 1957, prior to discharge from his initial period of service.  He testified that he "busted all the stiches out" when he went into the field, that the area was dressed and taped, but the area had not healed when he returned home from overseas service.  He indicated that the area healed a couple weeks after he returned home, leaving a residual scar.  The Veteran's spouse provided additional testimony indicating that there was current swelling with a foul smelling discharge in the area of the scar.  The Veteran indicated that the scar was not painful, but stated that "if you would press on it . . . it'd make it hurt a little."

Service treatment records are not available because they were destroyed in a fire that occurred at the National Personnel Records Center (NPRC) archives in St. Louis, Missouri as indicated by the NPRC in February 2013.  Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

The Veteran reported in a January 2013 claim and a March 2013 statement that he was treated for a scar on his back, in September 1957 at the 503rd Medical Battalion, 11th Airborne Division, U.S. Army Dispensary, Augsburg, Germany.  The Board notes that while "1967" treatment dates were identified in March 2013, this appears to have been noted in error, as Veteran described having treatment prior to separation in September 1957 in his claim and in hearing testimony.  As noted above, the Veteran provided additional testimony in March 2015, describing his treatment in service, and he and his wife provided testimony describing the current scar on the Veteran's back.  

The Board finds that the Veteran is competent and credible to identify the removal of a mole in service with subsequent reinjury of the area in the field.  In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case in which service treatment were lost and presumably destroyed, the Court held that a Veteran is competent to report about factual matters of which he has "first-hand" knowledge," which included experiencing pain in service, reporting to sick call, and undergoing physical therapy.  The Board also finds that the Veteran and his spouse are competent to describe a current scar on the back in the area where the mole was removed, and the Board finds that these statements appear to be credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a scar on the back is etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a scar on the back is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


